             Case 2:12-cr-00023-RSM Document 121 Filed 08/06/20 Page 1 of 1




 1                                                        The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
       UNITED STATES OF AMERICA,                       NO. CR12-023 RSM
10
                            Plaintiff
11
                       v.                              ORDER GRANTING UNITED STATES’
12
                                                       MOTION TO FILE A BRIEF IN EXCESS
       CHARLES DEVILLE NASH,
13                                                     OF TWELVE PAGES
                            Defendant.
14
15
           The Court, having reviewed the Motion of the United States to File a Brief in
16
     Excess of Twelve Pages, hereby states: IT IS HEREBY ORDERED that the Motion is
17
     GRANTED. The United States may file its Response to Defendant Charles Deville
18
     Nash’s Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) that
19
     does not exceed 15 pages in length.
20
           DATED this 6th day of August, 2020.
21
22
23
24
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
25 Presented by:
26
   /s/ Catherine L. Crisham
27 CATHERINE L. CRISHAM
28 Assistant United States Attorney
      ORDER GRANTING UNITED STATES’ MOTION TO                          UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
      FILE A BRIEF IN EXCESS OF TWELVE PAGES /
                                                                        SEATTLE, WASHINGTON 98101
      United States v. Nash, CR12-023 RSM - 1                                 (206) 553-7970
